Citation Nr: 1118584	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine with stenosis status post decompressive laminectomy (previously rated as arthritis of the lumbar and dorsal spine, residuals of a back injury).

2.  Entitlement to an initial separate disability rating in excess of 10 percent for right leg L5 radiculopathy associated with traumatic arthritis of the thoracolumbar spine with stenosis status post decompressive laminectomy.

3.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2005 from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the 10 percent disabling rating assigned for the Veteran's service-connected back disability.  While the matter was on appeal, the RO, via a Decision Review Officer decision, granted service connection for right leg L5 radiculopathy as a separate manifestation of the back disorder and assigned an initial 10 percent rating.  This is before the Board as part and parcel of the increased rating for the back disorder.

This matter was previously before the Board in September 2009, at which time the issues currently on appeal were remanded for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

In a February 2011 rating decision, the RO increased the disability rating for the service-connected back disability to 20 percent.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher rating for the back disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2008, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is in the record and has been reviewed.

In its September 2009 remand, the Board noted that the Veteran had raised a claim for service connection for a skin irritation of his back secondary to his service-connected back disability, specifically due to irritation from the back brace he used.  This matter was referred to the RO for further consideration at the time, but a review of the claims file reveals that no further development of this issue has been completed.  Therefore, this issue is again referred to the RO for further consideration.  

Further, in an April 2011 brief, the Veteran, through his representative, appeared to raise additional issues of service connection for ischemic heart disease and for hypertension.  

The issues of service connection for a skin irritation of the back, for ischemic heart disease, and for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is again required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its September 2009 remand.  Specifically, in the September 2009 remand, the Board instructed the RO to contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who treated him for his back disorder and right leg radiculopathy.  A review of the claims file reveals that such a request was sent to the Veteran in September 2009.  Thereafter, in October 2009, the Veteran submitted two VA Forms 21-4142 with the names and addresses of his primary care physician, Spectra Complete, dating from 2000 to 2009; and his orthopedist, Midlands Orthopaedics, P.A., dating from 1984 to 2008.  A review of the claims file reveals that treatment records from Midlands Orthopaedics, P.A., dated in February 2009, have been associated with the claims file; however, there is no indication that the RO made any attempts to obtain the medical treatment records prior to 2009, as indicated by the Veteran, from these two private physicians.  Thus, the Board finds another remand is necessary to correct this matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain the medical treatment records from the private physicians as identified and authorized by the Veteran in VA Forms 21-4142 submitted in October 2009.  Particularly, treatment records from the Veteran's primary care physician, Spectra Complete, dated from 2000 to 2009, and treatment records from Midlands Orthopaedics, P.A., dated from 1984 to 2008, have been identified by the Veteran, and attempts should be made to obtain them.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If these records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should readjudicate the Veteran's increased ratings claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided another supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


